COLEMAN, J. —
The defendant was indicted for the offense of forgery. The principal question in the case was raised by a demurrer to the indictment, based upon the ground, that the instrument showed upon its face, that it created no liability, and could not be the subject of forgery.
In the case of Rembert v. The State, 53 Ala. 467, itwas declared, “that the general rule, that if the instrument is void on its face, it is not the subject of forgery, must be taken with this limitation : where the instrument does not appear to have any legal validity, or show that another might be injured by it, but extrinsic, facts exist, by which the holder of the .paper might be enabled to defraud another, then the offense is complete ; and an indictment averring the extrinsic facts disclosing the capacity of the instrument to deceive and defraud, -will be supported.” — Lampkin v. The State, 105 Ala. 1; Fomby v. The State, 87 Ala. 36. We need not consider the legal effect of the instrument, considered by itself. The indictment is full, and the extrinsic facts averred show that the instrument was the subject of forgery. The evidence shows that it was usually known as a “labor ticket,” and was available for the purchase, of goods at the commissary store.
We find no error in the record.
Affirmed.